Title: To James Madison from Joseph Osbourn, [ca. 27 February 1817]
From: Osbourn, Joseph
To: Madison, James


        
          [ca. 27 February 1817]
        
        The petition of Joseph Osbourn respectfully sheweth. That your petitioner was committed to the prison of Washington county in month of October 1815 on a charge of having counterfeited bank notes & at a trial in the December term following of the Court he was found guilty of said charge, from the absence as he avers of his testimony & from the suspicion excited

by counterfeited money having been found in his possession which money had been imposed upon him at Winchester in Virginia that a motion was made by Your petitioners counsel for a new trial on the ground that if your petitioner could procure material evidence of his innocence & of such imposition a new trial should be granted but such were the difficulties of his situation confined as he was in jail & such the distance of the place from whence it was necessary to procure the additional testimony that your petitioner in despair threw himself on the mercy of the Court, That the Court in June term 1816 sentenced your petitioner to six month impriso[n]ment & to pay a fine of two hundred and fifty dollars That the above period of imprisonment has expired but such is the poverty of your petitioner that his impriso[n]ment must be perpetual if his release depends upon the payment of his fine. Your petitioner further states that his long Confinement has accumulated severe diseases upon him & he refers in proof to Dr Frederick May who has benevolently attended him in prison.
        Your petitioner therefore prays that the clemency of the executive may be exercised in his behalf & as in duty bound he will ever pray.
        
          Joseph Osbourn
        
      